On order of the Court, notice is hereby given pursuant to GCR 1963, 933, that the Supreme Court proposes an amendment to GCR 1963, 910 to read as follows (new matter in italics):
Rule 910. Statement by Trial Judge as to Matters Undecided.
Each circuit judge, and- each judge of the Recorder’s Court of the city of Detroit, and tho judge of the Superior Court of tho -city — of Grand Rapids each district judge and each judge of the Common Pleas Court of the city of Detroit shall, on the first day of January, tho first day of May and tho first-day of Soptombor in each year horoaftor, present April, July, and October of each year submit to the court administrator a certified statement on the form herein prescribed, containing full information as to any matter which was all *905matters submitted to him- the judge for-deeision-mere-than ■ four months prior thereto, which remains undecided, upon which the decision has been withheld in excess of two months.

If no such matters are pending, the report will he submitted quarterly as required above, but will indicate "None”.

’’Decision" as referred to in this rule shall be construed to include disposition of motions or interlocutory matters as well as ñnal dispositions but is not intended to include criminal cases in which delayed sentences are involved incident to probationary conditions or other rehabilitative processes ordered by the court or deferred ñnal dispositions authorized by statute. Such judge shall also sot forth in such statement his reasons for his-omiesion to malee his decision:
For the purpose of this rule, the period of time of submission required for a matter to be included in this report shall he deemed to he computed from the time at-whleh the last argument or presentment in tho-matter-was is made in the matter or the expiration of the time allowed for filing the last brief, as the case may be. For those matters included in such a report, the following information will be included for each case reported:

(a) Case or ñle number;


(b) Title of cause;


(c) Stage of proceedings at which action is pending; i.e., motion, verdict, decision, etc.;


(d) Reason for withholding decision;


(e) Anticipated date when decision will be rendered;


Administrative procedures should be established within each court to automatically bring the need for this recurring report to the attention of the judge.

STATEMENT OF JUDGE
To the Court Administrator:
In accordance with the provisions of Rule 910, I hereby certify that the following is a statement containing full information as to such *906matters as enumerating all matters which were submitted to me for decision more than -4 two months prior to the hist day of_, 19_, and-why-t have omitted-to-make- decision thereon: which listing contains full information as to the matters remaining undecided, the reasons therefor, and the anticipated date(s) of completion:

(If no such items are on hand, indicate "None”.)

Dated this_day of_, 19__

(Court) (Judge)

A copy of this order shall be given to the Secretary of the State Bar of Michigan and to the Court Administrator, pursuant to GCR 1963, 933, and any comments with reference to the adoption of the proposed amended Rule 910 may be forwarded to the Chief Justice or Michigan Supreme Court Director of Legal Services within 60 days from the publication of this rule.